Exhibit 10.53
AMENDMENT 10
This Amendment 10 (“Amendment”) effective as of this 1st day of January, 2007
(“Effective Date”) between Double-Take Software, Inc. (formerly known as NSI
Software, Inc.), 257 Turnpike Road, Suite 210, Southborough, MA 01772 (“NSI”)
and Sunbelt Software Distribution, Inc., 101 North Garden Avenue, Clearwater, FL
33755 (“VAR”) amends the Xcelerate Partner Agreement (the “Agreement”), between
the parties dated August 2, 2001.
WHEREAS, NSI and VAR wish to modify certain provisions pertaining to Aggregate
Dollar Value;
NOW THEREFORE in consideration of the mutual covenants contained herein, the
Parties agree to amend the Agreement as follows:
1. VAR hereby agrees and understands that NSI has changed its company name on
July 25, 2006 to Double-Take Software, Inc. VAR and NSI agree to delete all
references to NSI Software, Inc. and replace same with Double-Take Software,
Inc.
2. The Aggregate Dollar Commitment shall be changed as follows:
The annual Aggregate Dollar Value committed is $8,500,000.00 which shall be
distributed over the four contract quarters as indicated below:

                          QI 2007   Q2 2007   Q3 2007   Q4 2007  
$1,900,000,00
  $ 2,200,000.00     $ 2,100,000.00     $ 2,300,000,00  

3. Schedule B (3) of the Agreement shall be deleted and replaced with the
following table:

                      Then Current Partner         Price Discount for the
Discount Class   Products   Territory
SKU Class A
  Class A products and maintenance as listed in the Partner Price List Training
products for use internally     30 %
SKU Class B
  Class B products and maintenance as listed in Partner Price List     20 %
SKU Class C
  Professional Services     15 %
SKU Class D
  Training products for re-sale     10 %
SKU Class E
      No Discount
SKD Class F
  Class F products and maintenance as listed in the Partner Price List   TBD1

 

1   SKU Class F Discount is for third party products that are being
licensed/sublicensed by Company to Partner. Partner Discount may vary for
products in SKU Class F. Class F purchases can not be applied to Aggregate
dollar Value, rebate, or Opportunity Registration. VAR shall contact its Company
Channel Partner Manager for the discount associated with any purchase under this
Discount Class.

The discount for Training scheduled for internal use shall be at 30% off the
then current partner price discount for the Territory.
4. The following shall be attached as Schedule F to the Agreement:
The Double-Take Software, Inc. Graphic Style Guide is located at
http://xcelerate.doubletake.com/ select Sales Tools then select Graphic Style
Guide.

          Confidential   Page 1   02/02/2007





--------------------------------------------------------------------------------



 



Please note that a username and password are required to access this site.
A listing of Double-Take Software, Inc. trademarks is located at
http://www.doubletake.com/legal.aspx.
Except as modified under this Amendment 10, all other terms and conditions of
the Agreement shall remain in full force and effect. In the event of a conflict
between the terms and the conditions of this Amendment and the Agreement, the
terms and conditions of this Amendment shall supersede.
IN WITNESS THEREOF, the parties hereto have caused this Amendment to be executed
by their duly authorized representatives.

                      Double-Take Software Inc.       Sunbelt Software
Distribution, Inc.    
 
                   
Signature:
  /s/ S. Craig Huke       Signature:   /s/ J. Murciano    
 
                   
 
                   
Print Name:
  S. Craig Huke       Print Name:   J. Murciano    
 
                   
Title:
  C.F.O       Title:   C.E.O    
 
                   
Date:
  02/02/07       Date:   FEB 2nd, 2007    

Page 2